Title: To Thomas Jefferson from George Jefferson, 20 September 1808
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 20th Septr 1808
                  
                  I am very sorry that I have not been able to meet with an opportunity of forwarding the 100 ℔s of muscovado sugar.—it has been held in readiness ever since the receipt of your letter.
                  As the boats have now to land at the broken part of the canal, which is about a mile above the basin, I apprehended I might not have the Same chance of meeting with opportunities as formerly, and therefore desired Mr Higginbotham to direct one to me—but have not since heard from him.
                  I informed him at the same time that I had kept back some nail rod (there are likewise a few bars of Iron) for Mr Randolphs boat—& which I should continue to do, unless informed it was immediately wanted.
                  It is now reduced to a certainty that I cannot have the pleasure of seeing you at Monticello: as Mr Gibson writes that he shall not be at home until the first of next month.
                  We have for some time past been without a clerk, but even if we had one, much the greater part of the little business we are doing is of such a nature, that it would not do to leave it to his discretion. 
                  I am Dear Sir Your Very humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               